The defendant was convicted of selling intoxicating liquor for beverage purposes, to wit, whisky.
He complains that he was convicted on the uncorroborated testimony of a "spotter," and calls our attention to State v. Mines, 137 La. 489, 68 So. 837, and State v. John, *Page 549 142 La. 65, 76 So. 241, 5 A.L.R. 407. But those two cases hold no more than that the fact that a witness may be a spotter, or stool pigeon, or informer, affects his credibility only, and not his competency. See, also, State v. Scallan, 160 La. 162,106 So. 731. And we know of no rule of law which requires the evidence of such persons to be corroborated; but, if there were, the trial judge says there was abundant corroboration in this case.
He next complains of the trial judge having allowed the district attorney to cross-examine the accused, when testifying in his own behalf, upon a matter irrelevant to the case. His contention is thus disposed of by the district judge:
"The court sustained an objection by defendant's counsel to a question on cross-examination about a search of premises formerly occupied by defendant, for intoxicating liquors. Despite the sustaining of the objection, the defendant went on to answer and explain about the former search. He was admonished by his counsel and told not to answer but insisted that he wanted to tell all about it, and did so at length. After the voluntary testifying the court overruled an objection by defendant's counsel to cross-examination by the state on matters testified to voluntarily and insistently by defendant. The right to cross-examine under above circumstances is too clear to need citations.
"Moreover, as the testimony was that no liquor had been found on the prior search, no injury was done defendant even if the cross-examination should have been excluded."
Defendant also complains in arrest of judgment, that he was tried according to the provisions of the new Code of Criminal Procedure, not yet in force at the time of his trial. But he fails to point out, and we fail to see, wherein the method of procedure followed *Page 550 
in this case was in any way different from the method of procedure prevailing prior to the adoption of said Code.
                             Decree.
The judgment appealed from is therefore affirmed.